UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6063



MICHAEL OWENS,

                                           Petitioner - Appellant,

          versus


ANTHONY J. PADULA, Warden, Lee Correctional
Institution; JON OZMINT, Director, South
Carolina Department of Corrections; HENRY
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.


                            No. 07-6603



MICHAEL OWENS,

                                           Petitioner - Appellant,

          versus


ANTHONY J PADULA, Warden     Lee Correctional
Institution; JON OZMINT;      HENRY MCMASTER,
Attorney General of the      State of South
Carolina,

                                          Respondents - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:06-cv-00639-GRA)
Submitted: May 30, 2007                      Decided:   July 9, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 07-6063 dismissed; No. 07-6603 vacated by unpublished per
curiam opinion.


Michael Owens, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In   No.   07-6063,   Michael    Owens       seeks   to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.       The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                 The

magistrate judge recommended that relief be denied and advised

Owens that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.            Despite this warning, Owens

failed    to    specifically     object    to     the    magistrate     judge’s

recommendation.1

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      Owens has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




     1
      Owens did not object to the substance of the magistrate’s
report, which determined that Owens’ claims were procedurally
defaulted. Instead of addressing his default, Owens’ objections
argued the merits of his § 2254 petition.

                                   - 3 -
          In No. 07-6603, Owens appeals the district court’s order

denying his motion for leave to appeal in forma pauperis.      The

district court denied the motion based on its finding that Owens’

notice of appeal in case number 2:06-cv-00639-GRA was untimely.

Because Owens noted a timely appeal from the denial of his § 2254

petition,2 however, we grant leave to proceed in forma pauperis,

deny a certificate of appealability and vacate the order of the

district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                          No. 07-6063 - DISMISSED
                                            No. 07-6603 - VACATED




     2
      The district court’s final order denying § 2254 relief was
entered on November 22, 2006. Owens gave his notice of appeal to
prison officials for mailing on December 21, 2007. Under the rule
of Houston v. Lack, 487 U.S. 266 (1988), the notice of appeal is
deemed filed on December 21. It was therefore timely under Fed. R.
App. P. 4(a)(1)(A).

                              - 4 -